Citation Nr: 1708033	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The lumbosacral strain issue was remanded by the Board in August 2013 and September 2014.  An August 2015 Board remand expanded the identified issues to include the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the issue of entitlement to a higher rating for lumbosacral strain, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent March 2016 examination, do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to address the deficiencies noted above.   

A September 2015 letter from VA provided VCAA notice regarding the Veteran's TDIU claim.  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that her service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Upon remand, the RO should also obtain an opinion as to whether the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her educational and occupational history.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative a corrective notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  The September 2015 letter of record incorrectly contains an explanation of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of her lumbosacral strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing of the lumbosacral spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also provide an opinion as to the functional impact of the the Veteran's service-connected disabilities, considered in combination, on her ability to maintain substantially gainful employment consistent with her educational and occupational history, without regard to age or non-service-connected disabilities.  A complete rationale must be provided for any opinion expressed.

The examiner is advised that the Veteran's service-connected disabilities are lumbosacral strain, left patellofemoral pain syndrome and patellar chondromalacia, right patellofemoral pain syndrome and patellar chondromalacia, radiculopathy of the left lower extremity, and right fifth finger spiral fracture.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




